GREENE, J.,
dissenting, which ADKINS, J., and BELL,
C.J. (ret.) join.
I dissent from the Majority’s conclusion that the phrase “confines of the business establishment” in Md. Code (2002, 2012 Repl. Vol.), § 4-203(b)(7) of the Criminal Law Article, limits a supervisory employee’s right to carry a handgun to the interior walls of a building. That interpretation is too narrow. This Court has stated:
The cardinal rule of statutory construction is to ascertain and effectuate the intent of the Legislature.... [T]o determine that purpose or policy, we look first to the language of the statute, giving it its natural and ordinary meaning. We do so on the tacit theory that the Legislature is presumed to have meant what it said and said what it meant. When the statutory language is clear, we need not look beyond the statutory language to determine the Legislature’s intent. ... We have said that there is an ambiguity within a statute when there exist two or more reasonable alternative interpretations of the statute. (Quotations omitted.) (Citations omitted.)
Walzer v. Osborne, 395 Md. 563, 571-72, 911 A.2d 427, 431-32 (2006). If the legislative intent cannot be determined from the mere words of the statute, we must resort to other means of establishing a statute’s proper interpretation, including looking into the legislative history, as well as “comments and explanations regarding it by authoritative sources during the *700legislative process, and amendments proposed or added to it; the general purpose behind the statute; and the relative rationality and legal effect of various competing constructions.” Witte v. Azarian, 369 Md. 518, 525-26, 801 A.2d 160, 165 (2002). Moreover, when interpreting a statute, “[w]e avoid a construction of the statute that is unreasonable, illogical, or inconsistent with common sense.” Blake v. State, 395 Md. 213, 224, 909 A.2d 1020, 1026 (2006).
I. Plain Meaning
It is quite common, as the Majority did, to look to dictionary definitions in order to ascertain the meaning behind statutory language. See Montgomery Cnty. v. Deibler, 423 Md. 54, 67, 31 A.3d 191, 198 (2011). It is not often, however, that the Court explains why it consulted a particular dictionary. See Harvey v. Marshall, 389 Md. 243, 260 n. 11, 884 A.2d 1171, 1181 n. 11 (2005). But as this Court has explained, “[bjecause we are attempting to ascertain the intent of the Legislature in choosing certain language at a point in time, resort to a dictionary, legal or otherwise, should logically include consultation of those editions (in addition to current editions) of dictionaries that were extant at the time of the pertinent legislative enactments.” Id. (citing Rossville Vending Mach. Corp. v. Comptroller of Treasury, 97 Md.App. 305, 316-18, 629 A.2d 1283, 1289-90 (1993) (“It seems logical, at least in a linear way, that a popular dictionary of [the time in which a statute was enacted] would be an informative resource in attempting to arrive at a determination of what the ... Legislature intended by the usage of [a term in the applicable statute].”)).
To this end, consultation of several dictionaries in use at the time this Legislation was enacted in 1972 provided useful direction. Notably, “confine” was defined as “a limit, end or boundary,” Ballentine’s Law Dictionary 244 (3d ed. 1969), and as “a boundary or bounded region; border; limit,” Webster’s New World Dictionary of the American Language 307-08 (Encyclopedia ed. 1951). There was no mention of “walls” or “building” in either definition. Current dictionary editions *701should also be consulted.1 One modern dictionary defined “confines” as “the limits of an area: borders,” and posed the example: “within the confines of one’s county.” Websters II New College Dictionary 242 (3d ed. 2005). Because the plain meaning of “confines” does not require — and most of the time the definition does not even mention — walls or a building, it is reasonable to interpret “confines” to include the borders of a business, such as a parking lot or fenced-in area surrounding any building in which the business is operated.
The next logical inquiry is the plain meaning of “business establishment.” Again to reference dictionaries in use at the time the legislation was enacted, “establishment” has been defined as “[t]he place in which one is permanently fixed for residence or business; ... any office or place of business, with its fixtures,” Ballentine’s Law Dictionary 418 (3d ed. 1969), and “place of business and fixtures; residence with grounds, furnishings, equipage, etc.” Black’s Law Dictionary 643 (4th ed. 1951). More recently, “establishment” has been defined as “[a] place of business, including its possessions and employees.” Websters II New College Dictionary 392 (3d ed. 2005). Because it is unclear whether “establishment” includes the real estate a business sits on, resort to the use of the phrase in Maryland law provides further guidance. Maryland’s use of the phrase in its regulations of business signs is most enlightening. There, “business establishments” include gas stations, restaurants with drive-in outdoor stalls, and campgrounds, all of which are establishments that are not limited to a single building with four walls.2 COMAR 11.04.10.04, .05, .07.
Based on the plain meaning of the term “within the confines of a business establishment,” in the context of § 4-203(b)(7) of *702the Criminal Law Article, reason supports the conclusion that an adjacent private parking lot is within the boundaries in which a supervisory employee may carry a handgun. Delving further into our precepts of statutory construction, consideration of the legislative purpose, legislation that was not adopted by the General Assembly, and the adverse consequences of any other construction are particularly helpful tools to elucidate this point.
II. Legislative Intent
The Majority reads a limitation into the statute that does not exist, a conclusion that is strengthened by an inquiry into the legislative purpose behind Md. Code (1972, 1976 Repl. Vol.), Article 27, § 36B(c)(4) (now §§ 4-203(b)(6)-(7) of the Criminal Law Article). As the Majority articulates in its opinion, §§ 4-203(b)(6) and (b)(7) of the Criminal Law Article were initially codified as one provision under Art. 27, § 36B(c)(4)3 It therefore follows to interpret (b)(7) in light of (b)(6). Art. 27, § 36B(c)(4) reads:
Nothing in this section shall prevent a person from wearing, carrying, or transporting a handgun within the confines of real estate owned or leased by him or upon which he resides or within the confines of a business establishment owned or leased by him. Nothing in this section shall prevent a supervisory employee from wearing, carrying, or transporting a handgun within the confines of a business establishment in which he is employed during such time as he is acting in the course of his employment and has been authorized to wear, carry or transport the handgun by the owner or manager of the business establishment.
The General Assembly made clear that the purpose underlying the enactment of this regulatory scheme was to curb “the [high] number of violent crimes perpetrated in Maryland,” a “substantial increase ... which is traceable, in large part, to the carrying of handguns on the streets and public ways by persons inclined to use them in criminal activity.” Art. 27, *703§ 36B (a). “To effectuate that policy, the Legislature generally made it unlawful for persons to wear, carry or transport handguns ... [but] also provide[d] certain limited exceptions to the prohibition.” Kelley v. R.G. Industries, Inc., 304 Md. 124, 142, 497 A.2d 1143, 1151 (1985). The supervisory employee exception, obviously, falls within the exception created “for ... business protection if confined to the real estate owned or leased by the persons having the handguns. ” See Kelley, 304 Md. at 143, 497 A.2d at 1152 (emphasis added).
The Majority cites Montgomery Cnty. v. Atlantic Guns, Inc., 302 Md. 540, 489 A.2d 1114 (1985), to explain the legislative purpose. I agree that in Atlantic Guns, we said that “[t]he purpose of ... section [36B(c)(4), now §§ 4 — 203(b)(6)— (7) of the Criminal Law Article] is to permit those, who believe that a handgun is necessary to defend their lives or ... their place of business, to carry one on such premises.[4] ” 302 Md. at 545, 489 A.2d at 1116. This exception, however, cannot be read reasonably to mean that “business premises” or “within the confines of the real estate owned” is limited only to the interior of buildings located on the premises.
Additionally, it is not unusual for this Court to consider legislation that was not adopted in order to confirm legislative intent. See, e.g., Stearman v. State Farm Mut. Auto. Ins. Co., 381 Md. 436, 455-56, 849 A.2d 539, 551 (2004) (discussing the introduction of bills in the General Assembly that were not enacted during an analysis of legislative intent); Deville v. State, 383 Md. 217, 229, 858 A.2d 484, 491 (2004) (concluding that because a home detention statute was not adopted at the time, it was unlikely that the Legislature contemplated home detention when it used “place of confinement” in the relevant statute). Had the legislature intended for a supervisory em*704ployee’s right to carry a handgun to stop at the entryway of a building, it would have and could have said so. In fact, Senator Newton I. Steers, Jr. proposed an amendment that would unambiguously mean just what the Majority holds is the correct interpretation of the present statute, yet this amendment failed before the Maryland Senate. The amendment read: “(4) Nothing in this section shall be deemed to prohibit the placing, wearing, carrying, or transporting of a handgun anywhere within the confines of any building by a person who is the owner, tenant or custodian thereof, or who obtains the permission of that owner, tenant, or custodian.” Senator Steers, Amendment to Senate Bill 205 (emphasis added). The General Assembly chose not to adopt the language “of any building” in its final version of the statute, which would have made the Majority’s reading of the statute persuasive; instead, it adopted the phrase “within the confines of a business establishment.”5
Moreover, this Court has previously charged that in interpreting a statute we should “avoid a construction of the statute that is unreasonable, illogical, or inconsistent with common sense.” Blake, 395 Md. at 224, 909 A.2d at 1026. The Majority erroneously dismisses Petitioner’s “logic[al] and common sense” approach to the appropriate statutory interpretation. Petitioner poses the hypothetical that “if there was a fight in Irvin’s parking lot, it would have been natural for [Petitioner] and other security to intervene,” but that with the Majority’s interpretation, “[Petitioner] would have been re*705quired to either drop his gun at the door before continuing ... outside, risking his own personal safety,” or to not go outside at all. It does not follow that this outcome is “precisely the limitation the Legislature intended,” as the Majority suggests. Ordinarily, “in seeking to ascertain legislative intent, [the Court] may consider the consequences resulting from one meaning rather than another, and adopt that construction which avoids an illogical or unreasonable result, or one which is inconsistent with common sense.” Tucker v. Fireman’s Fund Ins. Co., 308 Md. 69, 75, 517 A.2d 730, 732 (1986). The General Assembly could not have intended for a security guard, hired for the purpose of protecting the business establishment, and given the intensive nature of his or her duties, to drop a loaded weapon at the door of the building before going out into the parking lot of the business to break up a fight or to inspect a disturbance occurring on the premises. Accordingly, I respectfully dissent.
Chief Judge BELL (ret.) and Judge ADKINS join in the views expressed in this dissenting opinion.

. The Majority cites Webster’s Ninth New Collegiate Dictionary 1355 (1987), which defines "confines” as "something (as borders or walls) that encloses.”


. The Majority draws a distinction between enclosed business establishments and “open air” business establishments. In doing so, the Majority reads into the statute its own limitation on the application of the supervisory employee exception.


. Majority Op. at 695-96, 76 A.3d at 1137.


. The generally-accepted definition of premises is "a house or building, along with its grounds.” Black’s Law Dictionary 1219 (8th ed. 2004); see Giant Food, Inc. v. Dept. of Labor, Licensing, and Regulation, 356 Md. 180, 192, 738 A.2d 856, 862 (1999) (defining premises as: “a. a tract of land including its buildings, b. a building together with its grounds or other appurtenances, c. the property forming the subject of a conveyance or bequest”).


. Also included in the Bill File is an additional proposal by Senator Steers, which was likewise not adopted by the General Assembly. That amendment read: "Nothing in this section shall be deemed to prohibit the placing, wearing, carrying, or transporting of a handgun anywhere within the confines of any building by a person who is the owner ... or by a tenant within that portion of the building of which he is the tenant, or by a person left in charge of part or all of a building by the owner or tenant, in that portion of the building of which he is left in charge.” (Emphasis added.) Again, Senator Steers advocated for the terms, "confines,” to a "building” or "portion of a building” (much more narrow language than "confines of a business establishment”) to be included in the statute. Senator Steers’s more narrow language was not adopted.